Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1).

As per claim 1, Crooper teaches A computer-implemented method comprising: 
automatically deploying, by a processor, a logical partition in a computer server, the deploying comprising: 
receiving, by the processor, an address of storage associated with the logical partition; (Crooper [0081] in block 290, one or more virtual storage volumes may be added for the virtual machine)
creating, by the processor, on the storage, volume serials with a predetermined naming structure; (Crooper [0081] one or more virtual storage 

The examiner is interpreting this “predetermined naming structure” under broadest reasonable interpretation to include the volume identifier and the template identifier mentioned above.

activating, by the processor, the logical partition and operating system using a base control program internal interface. (Crooper [0069] In fact, in some embodiments, rather than an administrator having to manually key in all of the relevant attributes needed to deploy a virtual machine, the administrator may be able to create a single higher level composite virtual machine from multiple lower level virtual machine templates, give it a name, and press a deploy user interface control [base control program internal interface], with software such as a virtualization manager then handing the task of performing the actual virtual machine deployment using the deployment attributes specified by the referenced lower level virtual machine templates.  Subsequent deployments using the same composite virtual machine template in such embodiments may also be simplified further, as an administrator may simply select the 

Crooper does not teach copying, by the processor, files associated with an operating system to the storage according to the volume serials created and customizing, by the processor, configuration settings associated with the operating system according to predetermined values.
However, Harish teaches copying, by the processor, files associated with an operating system to the storage according to the volume serials created; (Harish [0017] Processor 104 creates volume 112 based on OS image 110. More particularly, Processor 104 may create volume 112 by copying files from OS image 110 into locations within volume 112. In some examples, processor 104 may copy files from OS image 110 into volume 112 such that there are no free sectors in volume 112).
customizing, by the processor, configuration settings associated with the operating system according to predetermined values; (Harish [0025] VM 108 may boot using the attached OS image 110.  VM 108 may further determine a set of advanced configuration power management interface (ACPI) tables 116 for a plurality of different permutations of hardware, store the set of ACPI tables 116 corresponding to the permutations in the attached volume 112, and modify the attached volume to create 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Harish with the system of Crooper to copy operating system files. One having ordinary skill in the art would have been motivated to use Harish into the system of Crooper for the purpose of managing utilization of resources of the computing device. (Harish paragraph 01) 

As to claims 8 and 15, they are rejected based on the same reason as claim 1.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1) in further view of Bahramshahry (US 2018/0321979 A1).

As per claim 2, Crooper and Harish do not teach deploying further comprising initiating a workload scheduler after activating the logical partition.
However, Bahramshahry teaches deploying further comprising initiating a workload scheduler after activating the logical partition. (Bahramshahry [0058] Such a scheduler 125 may be utilized for scheduling in general application workloads such as for a CRM application, used for scheduling workloads associated with web servers and other application infrastructure owned by the host organization, used for 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bahramshahry with the system of Crooper and Harish to initiate a workload. One having ordinary skill in the art would have been motivated to use Bahramshahry into the system of Crooper and Harish for the purpose of optimizing utilization of resources. (Bahramshahry paragraph 06) 

As to claims 9 and 16, they are rejected based on the same reason as claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1).
As per claim 3, Crooper, Harish and Bahramshahry do not teach deploying further comprising installing, by the processor, one or more middleware applications on the operating system.
However, Reddy teaches deploying further comprising installing, by the processor, one or more middleware applications on the operating system. (Reddy [0055] The virtual machine begins installation and configuration according to the tasks assigned to the virtual machine deployment (block 704).  For example, virtual machines may be deployed and application binaries to be installed on the virtual machines may be copied to the virtual machines and installed).  
 

As to claims 10 and 17, they are rejected based on the same reason as claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1) and Tompkins (US 2018/0293622 A1).

As per claim 4, Reddy teaches starting, by the workload scheduler, instances of the one or more middleware applications. (Reddy [0024] Tasks are executed by the VMs 114 to install, configure, and/or start one or more application components.  For example, a task may be a script that, when executed by a VM 114, causes the VM 114 to retrieve and install particular software packages from a central package repository 134.  The example deployment director 124 of FIG. 1 coordinates with the VMs 114 to execute the tasks in an order that observes installation dependencies (if any) between the VMs 114 according to the global deployment plan 128).  
configuring, by the workload scheduler, the one or more middleware applications by logging on to the one or more middleware applications using corresponding login credentials; (Tompkins [0030] Additionally, a login credential may be required in order to change the system settings.  For example, the device may require a retail channel manager's login credential in order to modify the system settings)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Tompkins with the system of Crooper and Harish and Bahramshahry and Reddy to use a login for middleware applications. One having ordinary skill in the art would have been motivated to use Tompkins into the system of Crooper and Harish and Bahramshahry and Reddy for the purpose of updating a device (Tompkins paragraph 04). 

As to claims 11 and 18, they are rejected based on the same reason as claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1) and Koo (US 2018/0150237 A1).

installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications.
However, Koo teaches installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications. (Koo [0050] For example, the memory manager 310 may map the virtual address space associated with an application installed in the electronic device 300 to a physical page of the memory 320.  In particular, the memory manager 310 may map pieces of the same content data recorded in virtual address spaces associated with plural applications installed in the electronic device 300 or recorded in a virtual address space associated with one application to one physical page of the memory 320).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Koo with the system of Crooper and Harish and Bahramshahry and Reddy to use an address space for middleware applications. One having ordinary skill in the art would have been motivated to use Koo into the system of Crooper and Harish and Bahramshahry and Reddy for the purpose of providing efficient memory management (Koo paragraph 01). 

As to claim 12, it is rejected based on the same reason as claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1) in further view of Yoshida (US 2009/0228889 A1) and Ge (US 2019/0266072 A1) and Gao (US 2018/0124152 A1).

As per claim 6, Crooper, Harish do not teach automatically un-deploying, by the processor, the logical partition, the un-deploying comprising: deactivating, by the processor, the logical partition and operating system using the base control program internal interface.
However, Yoshida teaches automatically un-deploying, by the processor, the logical partition, the un-deploying comprising:  deactivating, by the processor, the logical partition and operating system using the base control program internal interface; (Yoshida [0048] The virtual machine interface 106 is used to activate or deactivate a virtual machine as a guest OS on the basis of a virtual machine image file stored in the virtual machine shared file management table 400a.  The virtual machine interface 106 controls a virtual machine in response to a request transmitted from the virtual machine management unit 101b included in the computation resource management section 101).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Yoshida with the system of Crooper and Harish to deactivate a logical partition. One having ordinary skill in the art would have been motivated to use Yoshida into the system of Crooper and Harish for the purpose of managing the suspended job so as to restart the suspended job. (Yoshida paragraph 10) 
initializing the storage associated with the logical partition to an extended count key data based direct access storage disk.
However, Ge teaches initializing the storage associated with the logical partition to a storage disk. (Ge [0060] As another example, the instance deployment manager 120 can format the disks of the physical computing devices that host the virtual machine instances 142 such that prior data stored therein is erased and the disks are configured in the proper format for hosting virtual machine instances 142)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ge with the system of Crooper and Harish and Yoshida to initialize a storage. One having ordinary skill in the art would have been motivated to use Ge into the system of Crooper and Harish and Yoshida for the purpose of facilitating increased utilization of data center resources. (Ge paragraph 03)

Ge does not teach an extended count key data based direct access storage disk.
However, Gao teaches an extended count key data based direct access storage disk (Gao [0067] As used herein, a volume, or logical volume, includes a single accessible storage area.  For example, a logical volume may be a portion of a RAID array that is independently mountable by an operating system.  A volume may be made up of a set of extents.  A volume that includes fixed block extents may be called a 

The examiner is interpreting this according to paragraph 69 of the specification which states “Further, the method includes automatically initializing the ECKD DASD for the target partition 321a, at block 506. Here, initializing includes erasing physical data from the ECKD DASD so that the ECKD DASD can be reused at a later time”.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gao with the system of Crooper and Harish and Yoshida and and Ge to use a CKD. One having ordinary skill in the art would have been motivated to use Gao into the system of Crooper and Harish and Yoshida and Ge for the purpose of saving virtual machine data in a certain format.

As to claims 13 and 20, they are rejected based on the same reason as claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1) in further view of Reddy (US 2015/0106806 A1) .

As per claim 7, Crooper and Harish do not teach initiating a hardware management console profile for the logical partition.
 initiating a hardware management console profile for the logical partition. (Reddy  [0034] The service manager 148 of the illustrated example manages the deployment of virtual machines (e.g., virtual machine blueprints) according to assigned service levels identified in a profile.  Example profiles identify various services to be utilized by deployed virtual machines and associate levels of those services to profiles.  A service may be any task, resource, or plugin to be utilized by a virtual machine (e.g., network services, plugins, and/or resources; storage services, plugins, and/or resources; domain name services, plugins, and/or resources; database services, plugins, and/or resources; monitoring services, plugins, and/or resources; load balancing services, plugins, and/or resources; security services, plugins, and/or resources; etc.).  Levels of the services may be associated with various costs and/or resource utilization levels.  For example, three profiles may be utilized: gold, silver, and bronze.  For each of the profiles, services of different levels (e.g., different costs) may be assigned.  For example, a gold profile may be linked to 10 gigabit network services (e.g., most expensive services), a silver profile may be linked to 1 gigabit network services (e.g., mid-priced services), and a bronze profile may be linked to 100 megabit network services (e.g., lowest cost services).  The example service manager 148 of FIG. 1 provides a user interface for creation of the profiles; adding services, resources, and/or plugins to the profiles; and displaying information about the profiles (e.g., cost, utilization information, etc.).  Access to the profile configuration of the service manager 148 may be limited by authorization levels…).

The examiner is interpreting this according to paragraph 62 which states “The image profile is established for all possible partitions prior to provisioning the target partition 321a”. The claim is interpreted accruing to broadest reasonable interpretation to mean a hardware profile is established for the logical partition.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Reddy with the system of Crooper and Harish to use a hardware profile. One having ordinary skill in the art would have been motivated to use Reddy into the system of Crooper and Harish for the purpose of providing ready access to the hardware resources required to run an application. (Reddy paragraph 04) 

As to claim 14, it is rejected based on the same reason as claim 7.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2017/0139730 A1) in view of Harish (US 2018/0365046 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1) and Tompkins (US 2018/0293622 A1) and Koo (US 2018/0150237 A1).

As per claim 19, Crooper, Harish, Bahramshahry, Reddy and Tompkins do not teach wherein installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications.
wherein installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications. (Koo [0050] For example, the memory manager 310 may map the virtual address space associated with an application installed in the electronic device 300 to a physical page of the memory 320.  In particular, the memory manager 310 may map pieces of the same content data recorded in virtual address spaces associated with plural applications installed in the electronic device 300 or recorded in a virtual address space associated with one application to one physical page of the memory 320).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Koo with the system of Crooper and Harish and Bahramshahry and Reddy and Tompkins to use an address space for middleware applications. One having ordinary skill in the art would have been motivated to use Koo into the system of Crooper and Harish and Bahramshahry and Reddy and Tompkins for the purpose of providing efficient memory management (Koo paragraph 01). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9769251 B2 – discloses a device and a computer program product for quick deployment of multiple virtual machines are provided.  The method comprises mounting a centralized storage volume on a host in response to boot-up of a virtual machine on 

US 20200310854 A1 – discloses Method and system for deploying a virtual machine or attaching a storage volume to a virtual machine (VM).  A process obtains information regarding fabrics attached to hosts and storage devices attached to the fabrics and determines whether a VM can be deployed to a host or whether storage volumes can be attached to a VM.  In one case, determining that a fabric attached to a host can support a virtual SCSI volume causes migrating a VM to the host and attaching the virtual SCSI volume to the migrated VM.  In another case, determining that the fabric attached to a host can support an NPIV volume causes migrating the VM to the host and attaching the NPIV volume to a virtual channel mapped to the fabric attached to the host.  If the VM cannot be migrated, then the user is given an indication that the attachment is not possible.

US 20120005673 A1 – discloses A storage manager connects containers of virtual machine (VM) images and virtual storage device data within hosts.  The storage management provides a set of northbound application programming interfaces (APIs) that allow configuration of images associated with VM images and virtual storage devices provided to the operating systems and applications within virtual machine 

US 20130132691 A1 – discloses a guest operating system to a virtual machine. A read-only copy of one or more disk volumes, including a boot volume, is created.  A copy of a master boot record (MBR) for the one or more disk volumes is also stored.  The read-only copy may be, but need not be, made using a Volume Shadow Copy Service (VSS).  A virtual disk, for use by the virtual machine, is created based on the read-only copy of the one or more disk volumes and the copy of the master boot record (MBR), wherein the virtual disk comprises the guest operating system used by the virtual machine.  In this way, a single installed operating system may provide both the host operating system and the guest operating system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196